                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 1 of 6


                                                            DEFENDANT:    MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                          CASE NUMBER:    0758 3:20CR00137-001                                   Judgment - Page 1




                                    United States District Court
                                                  Western District of Wisconsin

           UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                                                             (for offenses committed on or after November 1, 1987)

                                   V.                                        Case Number:          0758 3:20CR00137-001

                      Michael Eisenga                                Defendant's Attorney:         Christopher Van Wagner

Defendant, Michael Eisenga, pleaded guilty to Count 1 of the indictment.

Defendant has been advised of his right to appeal.

ACCORDINGLY, defendant is adjudicated guilty of the following offense(s):
                                                                                                      Date Offense                     Count
Title & Section                         Nature of Offense                                             Concluded                      Number(s)
18 U.S.C. §§ 1344(2)                    Loan Fraud, Class B felony                                    January 16, 2019                   1
&2

Defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS FURTHER ORDERED that defendant shall notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, defendant shall notify the court and United
States Attorney of any material change in defendant=s economic circumstances.


   Defendant's Date of Birth:                                 1971                                                 June 23, 2021

   Defendant's USM No.:                           22263-509                                               Date of Imposition of Judgment

   Defendant's Residence Address:                                                                                /s/ William Conley
                                                  Columbus, WI 53925

   Defendant's Mailing Address:                   Same as above                                                  William M. Conley
                                                                                                                  District Judge


                                                                                                                   June 29, 2021

                                                                                                                    Date Signed:
                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 2 of 6


                                                  DEFENDANT:   MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:20CR00137-001                           Judgment - Page 2




                                                 IMPRISONMENT
As to Count 1 of the indictment, it is adjudged that defendant is committed to the custody of the Bureau of Prisons for a term
of 42 months. It is recommended that he be placed at an appropriate institution as close to his children in Columbus,
Wisconsin, as possible.

I also recommend that defendant be afforded prerelease placement in a residential reentry center with work release
privileges.

Defendant is neither a flight risk nor a danger to the community. Accordingly, execution of the sentence of imprisonment
is stayed until July 30, 2021, between the hours of noon and 2:00 p.m., when defendant is to report to the designated
institution which will be identified by further court order. The present release conditions are continued until his voluntary
surrender on July 30, 2021.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's
release to the community.




                                                         RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                                          to

at                                                     , with a certified copy of this judgment.



                                                                                      United States Marshal

                                                          By
                                                                                           Deputy Marshal
                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 3 of 6


                                                     DEFENDANT:   MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:20CR00137-001                            Judgment - Page 3




                                   SUPERVISED RELEASE/PROBATION
Defendant’s term of imprisonment is to be followed by a five-year term of supervised release during which he will be subject
to the statutory mandatory conditions of supervision. In light of the nature of the offense and defendant’s personal history,
I adopt condition numbers 1 through 4 and 7 through 16 as proposed and justified in the presentence report, noting that
neither party has raised any objections to those proposals.

If, when defendant is released from confinement to begin his term of supervised release, either he or the supervising
probation officer believes that any of the conditions imposed today are no longer appropriate, either one may petition the
Court for review.


Defendant is to abide by the statutory mandatory conditions.

                                               Statutory Mandatory Conditions

Defendant shall not commit another federal, state, or local crime. [Note: Any defendant that has been convicted of a
felony offense, or is a prohibited person, shall not possess a firearm, ammunition, or destructive device pursuant to 18
U.S.C. §§ 921 and 922.]

The instant offense is not drug related and defendant has no history of drug use. Therefore, the requirement for drug
testing set forth at 18 U.S.C. § 3583(d) is waived.

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and
Pretrial Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay
any such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance
with the Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                             Standard Conditions of Supervision

   1)     Defendant shall not knowingly leave the judicial district in which defendant is being supervised without the
          permission of the Court or probation officer;

   2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a complete
          written report within the first five days of each month, answer inquiries by the probation officer, and follow the
          officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a fully
          truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case
          defendant has the right to remain silent;

   3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
          or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
          the Court;

   4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
          change in job classification;

   5)     Not imposed;

   6)     Not imposed;
                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 4 of 6


                                                     DEFENDANT:    MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:    0758 3:20CR00137-001                           Judgment - Page 4




   7)     Defendant shall not meet, communicate, or spend time with any persons defendant knows to be engaged in criminal
          activity or planning to engage in criminal activity;

   8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
          location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
          observed in plain view by the probation officer;

   9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;

  10)     Defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
          without the permission of the Court;

  11)     Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release
          from the custody of the Bureau of Prisons, unless instructed by a U.S. probation officer to report within a different
          time frame; and
  12)     Defendant shall not possess a firearm, ammunition, destructive device, or dangerous weapon.


                                                Special Conditions of Release

13) Provide the supervising U.S. Probation Officer any and all requested financial information, including copies of state and
federal tax returns.

14) Refrain from incurring new credit charges, opening additional lines of credit, or opening other financial accounts without
the prior approval of the supervising U.S. Probation Officer.

15) Not transfer, give away, sell or otherwise convey any asset worth more than $200 without the prior approval of the
supervising U.S. Probation Officer.

16) Refrain from seeking or maintaining any employment that includes unsupervised financial or fiduciary-related duties
without the prior approval of the supervising U.S. Probation Officer.

ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



 Defendant                                                  Date


 U.S. Probation Officer                                     Date
                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 5 of 6


                                                         DEFENDANT:    MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                       CASE NUMBER:    0758 3:20CR00137-001                   Judgment - Page 5




                                           CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                               Count         Assessment               Fine                    Restitution

                                    1        $100.00                  $0.00                   $4,027,035.51

                                   Total     $100.00                  $0.00                   $4,027,035.51



It is adjudged that defendant is to pay a $100 criminal assessment penalty to the Clerk of Court for the Western District of
Wisconsin immediately following sentencing. He is encouraged to honor his agreement to pay this obligation by the day
of sentencing. Failure to pay the assessment may result in preclusion from certain programming while confined in the
federal prison system.

Defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself and his
minor children upon release from custody when considering the substantial restitution obligation.

                                                         RESTITUTION
Defendant is to pay mandatory restitution in the amount of $4,027,035.51 to the U.S. Clerk of Court for the Western District
of Wisconsin to be disbursed to the victim as follows:

          Alliant Credit Union
          11545 West Touhy Avenue
          Chicago, Illinois 60666

Defendant does not have the economic resources to allow himself to make full payment of restitution in the foreseeable
future under any reasonable schedule of payments. Pursuant to 18 U.S.C. § 3664(f)(3)(B), he is to begin making nominal
payments of a minimum of $250 each month, beginning within 30 days of his release. Defendant shall notify the court and
the United States Attorney General of any material change in defendant’s economic circumstances that might affect
defendant’s ability to pay restitution.

No interest is to accrue on the unpaid portion of the restitution.

In addition, the clerk’s office is directed to enter a final money judgment in the amount of $4,027,035.51 consistent with the
parties’ plea agreement and this court’s restitution authority.
                     Case: 3:20-cr-00137-wmc Document #: 40 Filed: 06/29/21 Page 6 of 6


                                                  DEFENDANT:   MICHAEL EISENGA
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:20CR00137-001                           Judgment - Page 6




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons= Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney=s office so that defendant=s account can be credited.
